July 29, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           YIGAL BOSCH, Appellant

NO. 14-13-00623-CV                          V.

      3 PARK’S ENTERPRISES, LLC D/B/A LAH CLEANERS, Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, 3 Park’s
Enterprises, LLC d/b/a LAH Cleaners, signed May 17, 2013, was heard on the
transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Yigal Bosch, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.